Citation Nr: 1130951	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia, currently rated as 40 percent disabling.

3.  Entitlement to service connection for arthritis of the knees, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.  

4.  Entitlement to service connection for arthritis of the hips, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.  

5.  Entitlement to service connection for arthritis of the left elbow, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.  

6.  Entitlement to service connection for low back degenerative disk disease, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.    

7.  Entitlement to service connection for Grave's disease, including as secondary to service-connected psychiatric disorder, to include depression and PTSD.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran served on active naval duty from March 1965 to March 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), granting service connection for depression and assigning an initial 30 percent evaluation for that disorder, and denying service connection for PTSD.  The appeal also arises from an August 2007 RO rating decision expanding the Veteran's service-connected psychiatric disorder to include PTSD while denying a higher evaluation for that disorder than the 30 percent assigned, and denying an increased evaluation for service-connected duodenal ulcer.  The appeal also arises from a March 2008 rating decision by the RO in San Diego, California, denying service connection for the following disorders, including as secondary to service-connected psychiatric disorder to include PTSD: arthritis of the knees, arthritis of the hips, arthritis of the left elbow, low back degenerative disk disease, Grave's disease, and heart disease status post myocardial infarction and pacemaker implantation.  

The Board notes that it has recharacterized the psychiatric disorder claim on appeal as entitlement to a higher initial evaluation for a psychiatric disorder to include depression and PTSD, because an appeal has effectively been persistent for a psychiatric disorder rating stemming from the initial grant of service connection for depression, even while the Veteran was (in the appealed August 2007 rating action) technically granted service connection for PTSD.  This PTSD was subsumed as part of the already service-connected psychiatric disorder previously characterized as depression.  The Veteran was not, by the August 2007 rating action, granted a higher rating for his psychiatric disorder or any separate rating for his PTSD, and hence he was effectively granted no additional benefit beyond recognition that his service-connected psychiatric disorder included not only depression but also PTSD.  

Because the Board believes that, based on medical evidence of record, the Veteran's service-connected psychiatric disorder likely was already broader than merely depression and bore components of PTSD (for which distinct recognition was granted by the August 2007 rating action), because discernable benefit was not afforded the Veteran by the August 2007 rating action, and because the rating assigned for the Veteran's psychiatric disorder effectively includes that based on PTSD as well as depression, the appropriate consideration here is for a higher initial rating for the already previously service-connected psychiatric disorder, to include depression and PTSD.  

The Board has also recharacterized the Veteran's service-connected duodenal ulcer disability as including gastrocolic reflex with persistent diarrhea and dyspepsia, based on the VA examiner in February 2007 finding it more-likely-as-not that these ancillary conditions are due to the Veteran's service-connected duodenal ulcer.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran has asserted that his claimed disorders on appeal for which service connection is sought should be service connected based on his PTSD causing or contributing to those disorders, based on medical findings including as noted in a submitted January 2007 Associated Press article, to the effect that veterans with PTSD have been shown to have increased incidence of heart disease and increased incidence of autoimmune-related disorders including arthritis and Grave's disease, even years after in-service stressor exposure.  Based on this indication of a causal link between service-connected PTSD and the other claimed disorders, a VA examination to address these questions is warranted.  38 C.F.R. § 3.159(c)(4) (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran was afforded a VA examination in February 2007 to address his service-connected psychiatric disorder and whether PTSD was present and related to service, the extent of current psychiatric disability and any impact from causation or aggravation of the Veteran's service-connected PTSD and depression on the claimed disorders for service connection should be addressed upon a further VA examination by a qualified psychiatrist.  In addition, because the record also reflects that some proportion  of the Veteran's psychiatric disability may be due to physical conditions, and physical conditions may also be contributed-to by psychiatric disabilities, a VA examination should also be obtained addressing the Veteran's service-connected duodenal ulcer, both for a clearer picture of the nature and severity of that disability for rating purposes, and to address whether that service-connected disorder might also impact his disabilities now on appeal for service connection.  Moreover, the ulcer disability may have worsened since he was last examined, due to aggravation by his psychiatric disability, and the current nature of the ulcer disability should be ascertained to better show whether greater psychiatric disability may be present.  

In addition, the VA examiners in February 2007 did not adequately address the extent and severity of the Veteran's service-connected psychiatric and gastrointestinal disorders for rating purposes, failing to address adequately the degree of disability due to these disorders.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).  The U.S. Court of Appeals for Veterans Claims has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Furthermore, even if the examinations had been adequate for rating purposes, they were conducted 41/2 years ago, and hence may not reflect the current level of disability of the Veteran's service-connected disabilities on appeal.  

Necessarily, the Veteran's appealed TDIU claim must await development of the appealed claims for service connection and increased rating, prior to its appellate adjudication by the Board, in order to afford the Veteran the greatest likelihood of a favorable outcome, as well as to avoid piecemeal adjudication.  The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

In view of the foregoing, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify or provide any information or evidence regarding examinations or treatment he has received for the disabilities claimed in this appeal, in addition to the records already received and associated with the claims file.  Any response received should be associated with the claims file, and any indicated development should be undertaken.

2.  Thereafter, afford the Veteran examinations by physicians knowledgeable in psychiatry, internal medicine, and immunology, to address, as indicated below, the nature and severity of his service-connected psychiatric disorder to include depression and PTSD; the nature and severity of his service-connected duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia; and the nature and cause of his claimed arthritis of the knees, arthritis of the hips, arthritis of the left elbow, low back degenerative disk disease, Grave's disease, and heart disease status post myocardial infarction and pacemaker implantation.  The claims folders must be made available to the examiners for review before the examinations.  All tests and studies deemed necessary by the examiners should be conducted.

In addressing the questions below, the examiners' opinions must be informed by a review of the Veteran's medical history and findings as documented upon any prior examinations or treatments.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or of etiology.  Lay statements should be considered, with due consideration of their credibility or lack of credibility based on other evidence of record or other evidence presented.  Any indicated tests or studies should be conducted.  

a.  The psychiatric examiner should address the nature and severity of the Veteran's current psychiatric disability, to include depression and PTSD, and distinguish, to the extent possible, between psychiatric and non-psychiatric symptomatology, to include any personality disorders and/or symptoms of physical disability distinct from psychiatric disability.

1.  To whatever extent the Veteran's complaints of symptoms or impairment in functioning associated with psychiatric disability are inconsistent with or unexplainable by objective findings, explain any resulting conclusions as to the actual level of psychiatric impairment, and actual level of work impairment or functional impairment due psychiatric disability.  Objective evidence and historical records should be assessed as a check on the veracity of current findings, and as guideposts for attributing symptoms or dysfunction to the service-connected psychiatric disorder.

2.  As to the Veteran's capacity to work, consider his past employment and other medical causes for lost work.  Address the degree to which the service-connected psychiatric disorder precludes employment, versus other factors affecting his employment status.

3.  Separately for each claimed disorder, address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's claimed arthritis of the knees, arthritis of the hips, arthritis of the left elbow, low back degenerative disk disease, Grave's disease, and/or heart disease has either been caused or aggravated (permanently increased in severity) by the Veteran's psychiatric disorder to include depression and PTSD.  In so doing, the examiner should consider the arguments presented by the Veteran regarding increased risks of other disorders for Veterans with PTSD, including as supported by the January 2, 2007, Associated Press (AP) article contained within the claims file and the medical studies cited in that article.

b.  The internal medicine examiner should address the nature and severity of the Veteran's current duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia.  Distinguish, to the extent possible, gastrointestinal from non-gastrointestinal symptomatology, such as other conditions that may affect the Veteran's energy level, systemic health, or work capacity, or symptoms of physical disability distinct from gastrointestinal disability.

1.  To whatever extent the Veteran's complaints of symptoms or impairment in functioning associated with duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia are inconsistent with or unexplainable by objective findings, explain any resulting conclusions as to the actual level of gastrointestinal impairment, and actual level of work impairment or functional impairment due to duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia, and address the extent to which such disability complained-of by the Veteran is supportable by the medical evidence.  Distinguish the level of gastrointestinal impairment from impairments due to other causes.  Objective evidence and historical records should be looked to as a check on the veracity of current findings, and as guideposts for attributing symptoms or dysfunction to duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia, versus other causes.

2.  As to the Veteran's capacity to work, consider his past employment and other medical causes for lost work.  Address the degree to which duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia precludes employment, versus other factors affecting his employment status.

3.  The internal medicine examiner should also, separately for each claimed disorder, address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's claimed arthritis of the knees, arthritis of the hips, arthritis of the left elbow, low back degenerative disk disease, Grave's disease, and/or heart disease has either been caused or aggravated (permanently increased in severity) by the Veteran's service-connected duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia.  In particular, if any systemic or nutritional deficiencies are shown associated with duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia, the examiner should address the relative likelihood that these have caused or aggravated each of the claimed disorders.

c.  The immunology examiner should, separately for each claimed disorder, address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's claimed arthritis of the knees, arthritis of the hips, arthritis of the left elbow, low back degenerative disk disease, Grave's disease, and/or heart disease has either been caused or aggravated (permanently increased in severity) by the Veteran's psychiatric disorder to include depression and PTSD.  In so doing, the examiner should consider the arguments presented by the Veteran regarding increased risks of other disorders for Veteran with PTSD, including as supported by the January 2, 2007, Associated Press (AP) article contained within the claims file and the medical studies cited in that article.  Note the literature addressing the impact of psychological stress on the immune system, and any resulting impact on systemic functioning and/or autoimmune responses, to include any triggering or acceleration of arthritis, cardiovascular disease, other degenerative conditions such as degenerative disk disease, and his Grave's disease.  

d.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If any disorder for which service connection is being claimed was first manifested after service with no direct relationship thereto, but was later aggravated by a service-connected disability, the examiner should describe the pre-existing baseline manifestations which existed before the aggravation occurred, and identify the increased symptoms which, in the examiner's opinion, have resulted from such aggravation.

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

g.  If any opinion and supporting rationale cannot be provided without resorting to medically unsupported speculation, the examiner should clearly explain why this is so for each opinion not provided or not supported by adequate rationale.

3.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

